Title: To James Madison from John Nichols, 7 September 1807
From: Nichols, John
To: Madison, James



Sir,
Sepr. 7th 1807.

From the Note you did me the favor to address me by Mr. Clarke of Connecticut, I had hoped I shod. have heard further from you on the subject of that correspondence.  The time now draws near when I must determine either on disobeying a precept of one of the Courts of the U. S, or attending on a business as inconvenient, as I again assure you, it is truly disagreeable to me.  From a letter recd. from one of the Gentn. summoned; Genl. L, Col W, & D M R, will leave Richmond after the return of our next mail for Ct, if they do not hear something from me favorable to their exemption from the journey, If indeed from personal information today, they have not already gone.  Will you be so obliging as to favor me with the result of your deliberations on the subject, as promised  I have hinted to Col Randolph a mode by which I had hoped the business had termined last Spring from publications I saw on that subject, agreeable to my suggestions to Mr. U T as I informed you.  Your’s respectfully

John Nicholas

